Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus claims as recited in independent claims 53, 61 and 66 of the instant invention comprising, inter alia an endoscopic device comprising: a shaft comprising a proximal section and a distal section, the distal section comprising: a side-facing surface including an opening; and a cavity extending in an arc; and a rotatable coupling between the proximal section and the distal section; wherein the cavity receives a torque transfer element moveable about a longitudinal axis of the device to drive rotation of the distal section relative to the proximal section; wherein the torque transfer element extends distally beyond the side-facing surface; and wherein the cavity has boundaries that limit rotation of the distal section relative to the proximal section to less than 360 degrees.
The prior art of record fails to disclose an endoscopic device comprising a distal section which rotates relative to a proximal section via a torque transfer element that extends distally beyond a side-facing surface of the endoscope, as claimed in the instant invention. Otawara discloses an endoscopic device with a plurality of openings as claimed, for insertion of surgical instruments to a target site within the body, but are silent with respect to the endoscopic distal end rotating with the respect to the endoscopic shaft. Hoefig et al. disclose a rotating endoscopic head, but the distal head is not rotated via a torque transfer element that extends distally beyond a side-facing surface of the endoscope, as claimed in the instant invention. Furthermore, the torque transfer element of Otawara and/or Hoefig et al. would not be capable of extending past the side-opening of the endoscope, as doing so would destroy the functionality of the endoscope.   Millbank et al. teach of the desirability to provide boundaries to limit rotation of a distal portion, but are also silent with respect to the torque transfer element, cavity and boundaries thereof as being located distally from a side opening of the endoscope.    Thus, although many of the claim limitations are known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claims 53, 61 and 66.   As such any combination of the prior art of record, made to meet the current limitations of an endoscopic device comprising a distal section which rotates relative to a proximal section via a torque transfer element that extends distally beyond a side-facing surface of the endoscope, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
11/12/2021